DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on June 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamate et al, “Optical Sensors for the Exploration of Oil and Gas,” Journal of Lightwave Technology, Vol. 35, No. 16, August 15, 2017, 8 pages.
In re claim 1, Yamate et al discloses a device comprising a transistor capable of operating from 250 °C to 400 °C (i.e. see at least Introduction section, Oilfield Needs section).
In re claim 2, Yamate et al discloses the device capable of operating at pressures greater than 20,000 psi (i.e. see at least Introduction section).
In re claim 5, Yamate et al discloses a device capable of making measurements comprising at least wellbore azimuth (i.e. see at least Figure 11).

Claim(s) 1, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalinsky et al, “Ir/Al multilayer Gates for High Temperature Operated AlGaN/GaN HEMTs,” Phys. Status Solidi A, Vol. 214, 2017, 9 pages.
In re claim 1, Lalinsky et al discloses a device comprising a transistor capable of operating from 250 °C to 400 °C (i.e. see at least Introduction section, Electro-Thermal Performance section).
In re claim 6, Lalinsky et al discloses wherein the transistor comprises AlGaN/GaN (i.e. see at least Introduction section).
In re claim 9, Lalinsky et al discloses wherein the transistor comprises at least a heterostructure field-effect transistor (i.e. see at least Introduction section).

Allowable Subject Matter
Claims 3, 4, 7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817